Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glen P. Belvis on 01/12/2012.

The application has been amended as follows: 
	Claim 1, line 7 add “the” before “cured to recite “wherein the cured”.
	Claim 1, line 7 add “silicon oxycarbide” after 99.999% so that it recites “ wherein the cured material is at least 99.999% pure silicon oxycarbide”

	Claim 11, line 2 delete of so that claim 11, line 2 recites “total of elements”.  

Claim 12, line 2 delete of so that claim 11, line 2 recites “total of elements”.  

Claim 13, line 2 delete of so that claim 11, line 2 recites “total of elements”.  

Claim 14, line 2 delete of so that claim 11, line 2 recites “total of elements”.  

	Amend claim 32 to recite “The method of claim 29, wherein the molar ratio of silicon to carbon to oxygen in the cured material is 25 mol% Si, 50 mol% C and 25 mol% O, based on based on total moles of the Si, the C and the O.”

Amend claim 33 to recite “The method of claim 29, wherein the molar ratio of silicon to carbon to oxygen in the cured material is 20 mol% Si, 60 mol% C and 25 mol% O, based on based on total moles of the Si, the C and the O.”

Amend claim 34 to recite “The method of claim 29, wherein the molar ratio of silicon to carbon to oxygen in the cured material is 23 mol% Si, 54 mol% C and 23 mol% O, based on based on total moles of the Si, the C and the O.”



	Amend claim 36, “The method of claim 29, wherein molar ratio of silicon to carbon to oxygen in the cured material is about 1.37 Si, about 2.73 C and about 1.37 0.

	Cancel claims 15-28, 49, 54, 58.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on M-F Noon-2030.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        01/15/2021